Opinion filed August 16,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00018-CV
                                                    __________
 
THE ESTATE OF SYLVIA PETTIT
BHP CONSULTING, LP, AND HUNT PETTIT, Appellants
 
V.
 
JONATHAN JOSEPHSON, JAMES HORVATH, RUTH HORVATH, DALE
KNEELAND, SHERYL KNEELAND, THOMAS BARNABAS, ABIGAIL BARNABAS, AND TERRI
HASBROUCK, Appellees
 
 
                                   On
Appeal from the 250th District Court
 
                                                            Travis
County, Texas
 
                                           Trial Court
Cause No. D-1-GN-06-003070

 
                                            M
E M O R A N D U M    O P I N I O N
            Appellants,
the Estate of Sylvia Pettit, BHP Consulting, LP, and Hunt Pettit, have filed a
motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1.  In the motion, appellants state that “[t]he Parties to
this appeal have reached a mutually agreeable settlement of all claims and
causes of action brought in this action and have executed an agreement
memorializing the same.”  Appellants also state that the terms of the
settlement include the dismissal of this appeal and that opposing counsel has
agreed to the relief sought.  Appellants further request that all costs be
taxed against the party incurring same.  See Tex. R. App. P. 42.1(d).  Therefore, in accordance with
appellants’ request, we dismiss the appeal and tax all costs against the party
incurring same. 
The
motion to dismiss is granted, and the appeal is dismissed.
 
                                                                                    PER
CURIAM
 
August 16, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.